Title: From George Washington to Brigadier General Lachlan McIntosh, 5 January 1778
From: Washington, George
To: McIntosh, Lachlan



sir,
[Valley Forge, 5 January 1778]

The Plan proposed by the Feild Officers of your Brigad⟨e⟩ is Similar to what is Adopted by some New England Corps, does them Honor, & is approved of. You are therefore as soon as possible to make up the 1st 2d & 3d Battalions of ⟨No.⟩ Carolina as nearly equal as Conveniently may be, from the Non Commissioned Officers & privates of the other Regiments of that state, and order all the Commissioned Officers of the Vacant Regiments upon the Recruiting Service without Delay that they may if possible under the advice & direction of their Governor be able to fill their Regims. and Join the Army early the next Campain. they are to use their Utmost Exertions to pick up all Deserters & other stragglers belonging to the Continental Army wherever they may be fou⟨nd⟩ and the better to effect these purposes, they are to request h⟨is⟩ Excelly the Govr of No. Carolina that he will be pleased to ⟨give ev⟩ery Asistance in his power, & fall upon some effectual m⟨easures⟩ to fill up expeditiously the quota of Troops from that st⟨ate⟩ in which its own Honor & that of the Continent is so ⟨much⟩ Concerned. And Asist in Clothing their Troops as other ⟨States⟩ have done which prevents Desertions & Save many Usefu⟨l Lives.⟩ Given at head Quarters V⟨alley⟩ Forge this 5th day of Ja⟨nuary⟩ 1778.

Go: W——n

